Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-14 in the reply filed on October 13th, 2022 is acknowledged. Non-elected invention of Group II, claims 15-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-14 as follows.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 04th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 03/04/2021 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuno (US 2018/0069069, hereinafter Ebis ‘069) in view of Kim (A new high-performance poly-Si TFT by simple excimer laser annealing on selectively floating a-Si layer”, 752-IEDM, 2001, hereinafter as Kim).
Regarding Claim 1, Ebis ‘069 teaches a display device, comprising: 
a lower conductive pattern (Fig. 15, (125); [0039]) disposed on a substrate (10; [0038]); 
a lower insulating layer (120; [0042]) disposed on the lower conductive pattern, the lower insulating layer including a first lower insulating pattern including: an overlapping region overlapping the lower conductive pattern; and a protruding region; 
a semiconductor pattern (130; [0041]) disposed on the first lower insulating pattern and having a side surface, the side surface being disposed inward from the side surface of the first lower insulating pattern; 
a gate insulating layer (141; [0042]) disposed on the semiconductor pattern; 
a gate electrode (155; [0041]) disposed on the gate insulating layer.
Thus, Ebis ‘069 is shown to teach all the features of the claim with the exception of explicitly the limitation: “an empty space disposed between the substrate and the protruding region of the first lower insulating pattern”.  
However, Kim teaches an empty space (Figs. 1 and 6d, (Air-gap); pp. 5) disposed between the substrate and the protruding region of the first lower insulating pattern (or bottom oxide).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ebis ‘069 by having an empty space disposed between the substrate and the protruding region of the first lower insulating pattern for the purpose of improving the leakage characteristic of the TFT device (see pp. 5) as suggested by Kim.

Regarding Claim 13, Ebis ‘069 teaches an upper insulating layer (142; [0042]) disposed on the gate electrode (155; [0049]); and a signal line (Fig. 10, (76); [0121]) disposed on the upper insulating layer (142) and electrically connected to the semiconductor pattern, wherein the signal line is a data line (see Fig. 4; [0067]).  

Claims 2-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ebis ‘069 and Kim as applied to claim 1 above, and further in view of Yeo (US Patent No. 6534788, hereinafter as Yeo ‘788).
Regarding Claim 2, Ebis ‘069 and Kim are shown to teach all the features of the claim with the exception of explicitly the limitation: “a second lower insulating pattern, a separation region is disposed between the first lower insulating pattern and the second lower insulating pattern, and the first lower insulating pattern and the second lower insulating pattern are at least partially separated by the separation region”.
However, Yeo ‘788 teaches a second lower insulating pattern (Fig. 2, (23_left); column 6, lines 14-15), a separation region is disposed between the first lower insulating pattern and the second lower insulating pattern, and the first lower insulating pattern and the second lower insulating pattern are at least partially separated by the separation region (see Fig. 2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ebis ‘069 and Kim by having a second lower insulating pattern, a separation region is disposed between the first lower insulating pattern and the second lower insulating pattern, and the first lower insulating pattern and the second lower insulating pattern are at least partially separated by the separation region in order to improve current driving capacity of the TFT device (see col. 2, lines 25-35).

Regarding Claim 3, Kim teaches the separation region exposes at least a part of the empty space (or air-gap, see Fig. 1, pp. 5).  

Regarding Claim 4, Kim teaches the gate insulating layer is disposed in the separation region (see Fig. 6d).  

Regarding Claim 5, Yeo ‘788 teaches the second lower insulating pattern (23_left) does not overlap the semiconductor pattern (see Fig. 2).  

Regarding Claim 6, Yeo ‘788 teaches the first lower insulating pattern and the second lower insulating pattern are completely separated and the second lower insulating pattern surrounds the first lower insulating pattern (see Fig. 6d).  
Thus, Ebis ‘069, Kim and Yeo ‘788 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the first lower insulating pattern has an island shape”.
However, it has been held to be within the general skill of a worker in the art to select a shape for the first lower insulating pattern on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 7, Yeo ‘788 teaches a part of the side surface of the semiconductor pattern (Fig. 3B, (24); col. 6, lines 26-27) protrudes outward from the side surface of the lower conductive pattern.  

Regarding Claim 8, Ebis ‘069 teaches the semiconductor pattern includes a channel region (131) overlapping the gate electrode (155), and the channel region overlaps the lower conductive pattern (125).  

Regarding Claim 9, Kim teaches a first source or drain region and a second source or drain region disposed on a side and another side of the channel region, respectively, and 
Thus, Ebis ‘069, Kim and Yeo ‘788 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the first source or drain region and the second source or drain region overlap the empty space”.  
However, it has been held to be within the general skill of a worker in the art to select the first source or drain region and the second source or drain region overlap the empty space on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 10, Kim teaches an upper portion of the empty space is defined by a lower surface of the protruding region of the first lower insulating pattern, a side portion of the empty space is defined by the side surface of the lower conductive pattern, and another side portion of the empty space is defined by the gate insulating layer (see Figs. 1 and 6d).  
Furthermore, it has been held to be within the general skill of a worker in the art to define an upper portion of the empty space, a side portion of the empty space, and another side portion of the empty space on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 11, Ebis ‘069 teaches a barrier layer (Fig. 9, (110); [0117]) disposed between the substrate (10) and the lower conductive pattern (125), 
Kim teaches the empty space (or air-gap) (see Fig. 6d).
Thus, Ebis ‘069, Kim and Yeo ‘788 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a lower portion of the empty space is defined by an upper surface of the barrier layer”.  
However, it has been held to be within the general skill of a worker in the art to define a lower portion of the empty space is an upper surface of the barrier layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 12, Ebis ‘069, Kim and Yeo ‘788 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a height of the empty space is equal to a thickness of the lower conductive pattern”.  
However, it has been held to be within the general skill of a worker in the art to have a height of the empty space is equal to a thickness of the lower conductive pattern on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 14, Yeo ‘788 teaches a first source or drain electrode (Fig. 9D, (93S/93D)) and a second source or drain electrode (91S/91D), wherein the lower conductive pattern (21G) is electrically connected to the gate electrode (26G) (see col. 5, lines 57-65). 
Thus, Ebis ‘069, Kim and Yeo ‘788 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the first source or drain electrode, the second source or drain electrode, and the signal line are disposed on a same layer”.
However, it has been held to be within the general skill of a worker in the art to have the first source or drain electrode, the second source or drain electrode, and the signal line are disposed on a same layer on the basis of its suitability for the intended use as a matter of obvious design choice. A person of ordinary skills in the art is motivated to have the first source or drain electrode, the second source or drain electrode, and the signal line are disposed on a same layer in order to allow a good flow with the other steps in the fabrication process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kang et al. (US 2019/0252479 A1)		
Yamazaki et al. (US 2015/0179810 A1)
Kim et al. (US 2011/0284852 A1)		
Yamazaki et al. (US 2003/0015703 A1)
			
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829